—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Carey, J.), rendered August 6, 1992, convicting him of robbery in the first degree, robbery in the second degree (two counts), grand larceny in the third degree (two counts), grand larceny in the fourth degree (ten counts), *442assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that he was not deprived of his constitutional right to the effective assistance of counsel because counsel did not file a notice of alibi. The record reveals that the defense counsel was not informed by his client of the purported existence of an alibi witness until after the trial had started. The defense counsel vigorously attempted to call this witness; however, the court in its discretion precluded the witness from testifying. The record demonstrates that the defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137). It was shown that counsel made a cogent opening statement, conducted tenacious and skillful cross-examination and made a well-reasoned closing statement (see, People v Finch, 199 AD2d 278). Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.